Name: Commission Regulation (EC) No 2414/98 of 9 November 1998 laying down detailed rules for the application of the arrangements applicable to imports of milk products originating in the African, Caribbean and Pacific States (ACP States) and repealing Regulation (EEC) No 1150/90
 Type: Regulation
 Subject Matter: tariff policy;  economic geography;  processed agricultural produce
 Date Published: nan

 Avis juridique important|31998R2414Commission Regulation (EC) No 2414/98 of 9 November 1998 laying down detailed rules for the application of the arrangements applicable to imports of milk products originating in the African, Caribbean and Pacific States (ACP States) and repealing Regulation (EEC) No 1150/90 Official Journal L 299 , 10/11/1998 P. 0007 - 0014COMMISSION REGULATION (EC) No 2414/98 of 9 November 1998 laying down detailed rules for the application of the arrangements applicable to imports of milk products originating in the African, Caribbean and Pacific States (ACP States) and repealing Regulation (EEC) No 1150/90 THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1706/98 of 20 July 1998 on the arrangements applicable to agricultural products and goods resulting from the processing of agricultural products originating in the African, Caribbean and Pacific States (ACP States) and repealing Regulation (EEC) No 715/90 (1), and in particular Article 30(1) thereof,Whereas Regulation (EC) No 1706/98 implements the amendments to the arrangements for imports from the ACP States made as a result of the mid-term review of the fourth LomÃ © Convention; whereas Article 7 of the said Regulation provides, as regards milk and milk products, for an increase in the tariff quotas for products falling within CN codes 0402 and 0406 and for an additional reduction in the customs duties applicable; whereas there is also provision for a further reduction in the customs duties applicable to certain milk products;Whereas Commission Regulation (EEC) No 1150/90 (2), as last amended by Regulation (EC) No 1480/98 (3), laid down detailed rules for the application of the arrangements applicable to imports of certain milk products originating in the ACP States or in the overseas countries and territories (OCT); whereas those detailed rules should be adapted in the light of the new provisions referred to in Regulation (EC) No 1706/98; whereas, for the sake of clarity and efficiency, a new Regulation should be adopted and Regulation (EEC) No 1150/90 repealed;Whereas rules of application are necessary to enable the tariff quotas concerned to be managed; whereas such rules should be either additions or exceptions to the provisions of Commission Regulation (EEC) No 3719/88 of 16 November 1988 laying down common detailed rules for the application of the system of import and export licences and advance fixing certificates for agricultural products (4), as last amended by Regulation (EC) No 1044/98 (5);Whereas, in order to ensure proper management of the quota, a security should be required for applications for import licences and certain conditions should be laid down as regards applicants themselves; whereas the quota and the period during which licences are valid should be staggered over the year;Whereas for 1998, licences have already been issued under the arrangements laid down in Regulation (EEC) No 715/90; whereas, therefore, the quantities available for the year should be indicated with regard to the quotas fixed by Regulation (EC) No 1706/98;Whereas the detailed rules for the issue of import licences for certain milk products qualifying for reduced duties should be laid down;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products,HAS ADOPTED THIS REGULATION:Article 1 Imports into the Community of milk products originating in the ACP States under the conditions laid down in Article 7(1) and (2) of Regulation (EC) No 1706/98, shall be subject to the detailed rules laid down in this Regulation.CHAPTER 1 Tariff quotas Article 2 Licences for imports under Article 7(1) of Regulation (EC) No 1706/98 shall be applied for and issued in accordance with the conditions laid down in this Chapter.Article 3 The volume of quotas referred to in Article 7(1) of Regulation (EC) No 1706/98, as set out in Annex I, shall be staggered over the year as follows:- 50 % in the period 1 January to 30 June,- 50 % in the period 1 July to 31 December.However, for 1998, the available quantity shall be 500 tonnes for all products falling within each of the CN codes 0402 and 0406.Article 4 1. At the time applications are submitted, applicants for import licences must prove to the satisfaction of the competent authorities of the Member State concerned that they have been regularly importing and/or exporting milk or milk products into and/or out of the Community for the last 12 months. However, retail establishments or restaurants selling their products to final consumers shall not qualify for the scheme.2. Licence applications may relate to only one of the quotas referred to in Article 7(1) of Regulation (EC) No 1706/98. They may relate to more than one of the products falling within CN codes 0402 or 0406 from a single African, Caribbean or Pacific (ACP) State. In such cases, all the CN codes shall be indicated in section 16 and their description in section 15. However, a separate licence shall be issued for each different product code.3. Licence applications and licences shall include the following:(a) in section 8, the country of origin; licences shall carry with them an obligation to import from the country indicated;(b) in section 15, a detailed description of the product, and in particular:- the raw material used,- the fat content by weight (%) of the dry matter,- the water content by weight (%) of the non-fat matter,- the fat content by weight (%);(c) under the heading 'notes` and in section 24 respectively, the serial number of the quota and one of the following entries:- ReducciÃ ³n del derecho de aduana en un 65 %, Producto ACP - Apartado 1 del artÃ ­culo 7 del Reglamento (CE) n ° 1706/98, nÃ ºmero de contingente 09 . . .- NedsÃ ¦ttelse af importafgiften med 65 %, AVS-varer - artikel 7, stk. l: forordning (EF) nr. 1706/98, kontingent nr. 09 . . .- ZollermÃ ¤Ã igung um 65 %, AKP-Erzeugnis - Artikel 7 Absatz 1 der Verordnung (EG) Nr. 1706/98, Kontingent Nr. 09 . . .- Ã Ã ¥Ã ©Ã ¹Ã ¬Ã Ã ­Ã ¯Ã ² Ã ´Ã ¥Ã «Ã ¹Ã ­Ã ¥Ã ©Ã ¡Ã ªÃ ¼Ã ² Ã ¤Ã ¡Ã ³Ã ¬Ã ¼Ã ² Ã ªÃ ¡Ã ´Ã  65 %, Ã °Ã ±Ã ¯Ã ºÃ ¼Ã ­ Ã Ã Ã - Ã Ã ±Ã ¨Ã ±Ã ¯ 7 Ã °Ã ¡Ã ±Ã Ã £Ã ±Ã ¡Ã ¶Ã ¯Ã ² 1 Ã ´Ã ¯Ã µ Ã ªÃ ¡Ã ­Ã ¯Ã ­Ã ©Ã ³Ã ¬Ã ¯Ã ½ (Ã Ã ) Ã ¡Ã ±Ã ©Ã ¨. 1706/98, Ã ¡Ã ±Ã ©Ã ¨Ã ¬Ã ¼Ã ² Ã °Ã ¯Ã ³Ã ¼Ã ³Ã ´Ã ¹Ã ³Ã §Ã ² 09 . . .- Duty rate reduced by 65 %, ACP-Product - Article 7 (1) Regulation (EC) No 1706/98, quota No 09 . . .- RÃ ©duction du taux de droit de douane de 65 %, produit ACP - article 7 paragraphe 1 du rÃ ¨glement (CE) n ° 1706/98, numÃ ©ro de contingent 09 . . .- Riduzione del dazio doganale del 65 %, prodotto ACP - Articolo 7, paragrafo 1 del regolamento (CE) n. 1706/98, numero di contingente 09 . . .- Douanerecht verlaagd met 65 %, ACS-product, artikel 7, lid 1, van Verordening (EG) nr. 1706/98, contingentnummer 09 . . .- ReduÃ §Ã £o da taxa de direito aduaneiro de 65 %, Produto ACP - n º 1 do artigo 7 º do Regulamento (CE) n º 1706/98, nÃ ºmero de contingente 09 . . .- Tullinalennus 65 %, asetuksen (EY) N:o 1706/98 7 artiklan 1 kohdan mukainen AKT-tuote, kiintiÃ ¶n numero 09 . . .- NedsÃ ¤ttning med 65 % av tullsatsen enligt, produkt AVS - artikel 7.1 i fÃ ¶rordning (EG) nr 1706/98, kvotens lÃ ¶pnummer 9 . . .4. Licence applications may be lodged only during the first 10 days of each period referred to in Article 3. However, licence applications for 1998 must be lodged during the period from 15 to 25 November 1998.5. Licence applications shall be admissible only where applicants declare in writing that, for the current period, they undertake not to submit applications in respect of the same quota for total quantities exceeding the quantity available. In the event of non-compliance with the undertaking, all the applications of the applicant concerned shall be inadmissible.6. Member States shall notify the Commission, on the fifth working day following the end of the application period, of applications lodged for each of the quotas. Such notifications shall comprise the list of applicants, the product codes and the quantities applied for per quota, the countries of origin and a summary table showing the country of origin, the CN code and the total quantity applied for per CN code. All notifications, including notifications of nil applications, shall be made by telex or fax on the working day stipulated, in accordance with the model set out in Annex III where no applications have been made and with the models set out in Annexes III and IV where applications have been made.7. The Commission shall decide as soon as possible to what extent quantities may be awarded in respect of applications as referred to in this Article. If the quantities for which licence applications have been submitted exceed the quantities available, the Commission shall fix a single allocation coefficient for the quantities applied for per CN code. If the allocation coefficient is less than 0,80, applicants may decline the issuing of licences for one or more of the CN codes referred to in their applications. In such cases they shall notify the competent authority of their decision within three working days following publication of the decision referred to in the previous subparagraph. The competent authority shall inform the Commission forthwith of the details of this notification. Where the overall quantity for which applications have been submitted is less than the quantity available, the Commission shall calculate the quantity remaining, which shall be added to the quantity available for the following period in the same calendar year.8. Licences shall be issued to those applicants whose applications have been notified in accordance with paragraph 6 as soon as possible after the Commission has taken its decision.Article 5 Under Article 21(2) of Regulation (EEC) No 3719/88, import licences are valid for 150 days from the date of actual issue.However, licences shall not be valid after 31 December of the year for which they are issued, with the exception of licences issued in 1998, which shall be valid until 31 May 1999.Import licences issued under this Regulation shall not be transferable.CHAPTER II Reduction of customs duty Article 6 Licences for imports under Article 7(2) of Regulation (EC) No 1706/98 of products listed in Annex II shall be applied for and issued in accordance with the conditions laid down in this Chapter.Article 7 1. Licence applications and licences shall include the following:(a) in section 8, the country of origin; licences shall carry with them an obligation to import from the country indicated;(b) in section 15, a detailed description of the product and in particular:- the raw material used,- the fat content by weight (%) of the dry matter,- the water content by weight (%) of the non-fat matter,- the fat content by weight (%);(c) in section 16, the CN code of the product;(d) under the heading 'notes` and in section 24 respectively, one of the following entries:- ReducciÃ ³n del derecho de aduana en un 16 %, Producto ACP - Apartado 2 del artÃ ­culo 7 del Reglamento (CE) n ° 1706/98- NedsÃ ¦ttelse af importafgiften med 16 %, AVS-varer - artikel 7, stk. 2: forordning (EF) nr. 1706/98- ZollermÃ ¤Ã igung um 16 %, AKP-Erzeugnis - Artikel 7 Absatz 2 der Verordnung (EG) Nr. 1706/98- Ã Ã ¥Ã ©Ã ¹Ã ¬Ã Ã ­Ã ¯Ã ² Ã ´Ã ¥Ã «Ã ¹Ã ­Ã ¥Ã ©Ã ¡Ã ªÃ ¼Ã ² Ã ¤Ã ¡Ã ³Ã ¬Ã ¼Ã ² Ã ªÃ ¡Ã ´Ã  16 %, Ã °Ã ±Ã ¯Ã ºÃ ¼Ã ­ Ã Ã Ã - Ã Ã ±Ã ¨Ã ±Ã ¯ 7 Ã °Ã ¡Ã ±Ã Ã £Ã ±Ã ¡Ã ¶Ã ¯Ã ² 2 Ã ´Ã ¯Ã µ Ã ªÃ ¡Ã ­Ã ¯Ã ­Ã ©Ã ³Ã ¬Ã ¯Ã ½ (Ã Ã ) Ã ¡Ã ±Ã ©Ã ¨. 1706/98- Duty rate reduced by 16 %, ACP-Product - Article 7 (2) Regulation (EC) No 1706/98- RÃ ©duction du taux de droit de douane de 16 %, produit ACP - article 7 paragraphe 2 du rÃ ¨glement (CE) n ° 1706/98- Riduzione del dazio doganale del 16 %, prodotto ACP - Articolo 7, paragrafo 2 del regolamento (CE) n. 1706/98- Douanerecht verlaagd met 16 %, ACS-product, artikel 7, lid 2, van Verordening (EG) nr. 1706/98- ReduÃ §Ã £o da taxa de direito aduaneiro de 16 %, Produto ACP - n º 2 do artigo 7 º do Regulamento (CE) n º 1706/98- VÃ ¤hennetty tullimaksu 16 prosentilla, AKT-tuote - Asetus (EY) N:o 1706/98 7 artiklan 2 kohdan- NedsÃ ¤ttning med 16 % av tullsatsen enligt, produkt AVS - artikel 7.2 i fÃ ¶rordning (EG) nr 1706/98.2. The provisions of Article 2(3), (4) and (5) of Regulation (EEC) No 1374/88 shall apply.CHAPTER III General provisions Article 8 A security of ECU 35 per 100 kilograms shall be lodged with import licence applications for all products referred to in Article 1.Article 9 Importation under the arrangements for reducing import duties laid down in this Regulation may take place only if the origin of the products concerned is certified by the competent authorities of the exporting countries in accordance with the rules of origin applicable to the products in question under Protocol 1 to the fourth ACP-EC Convention signed at LomÃ © on 15 December 1989.Article 10 Without prejudice to this Regulation, the provisions of Regulation (EEC) No 3719/88 shall apply.Article 11 Member States shall notify the Commission by fax in accordance with Annex V before the end of January and July, for the preceding half year:(a) with regard to the products referred to in Article 7(1) of Regulation (EC) No 1706/98:- of the quantities imported;(b) with regard to the products referred to in Article 7(2) of Regulation (EC) No 1706/98:- of the quantities for which licences have been issued and- of the quantities importedbroken down by CN code and by country of origin.Article 12 Regulation (EEC) No 1150/90 is hereby repealed. It shall continue to apply to import licences issued thereunder.Article 13 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 9 November 1998.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 215, 1. 8. 1998, p. 12.(2) OJ L 114, 5. 5. 1990, p. 21.(3) OJ L 195, 11. 7. 1998, p. 11.(4) OJ L 331, 2. 12. 1988, p. 1.(5) OJ L 149, 20. 5. 1998, p. 11.ANNEX I >TABLE>ANNEX II >TABLE>ANNEX III Application of Article 4 (3) >START OF GRAPHIC>(Page / )COMMISSION OF THE EUROPEAN COMMUNITIESDG VI/D/1 - MILK AND MILK PRODUCTSAPPLICATION FOR IMPORT LICENCES WITH CUSTOMS DUTY REDUCTION, . . . HALF 199 . .Date:Member State:Commission Regulamento (EC No .../98Sender:Contact:Telephone:Fax:Number of pages:Serial number of applications:Total quantity applied for (tonnes):>END OF GRAPHIC>Summary table >START OF GRAPHIC>>END OF GRAPHIC>ANNEX IV Application of Article 4(3) >START OF GRAPHIC>COMMISSION OF THE EUROPEAN COMMUNITIESDG VI.D.1 - MILK AND MILK PRODUCTSAPPLICATION FOR IMPORT LICENCES WITH CUSTOMS DUTY REDUCTION . . HALF 199 . . .>END OF GRAPHIC>ANNEX V Details required under Article 11(a) >START OF GRAPHIC>>END OF GRAPHIC>Details required under Article 11(b) >START OF GRAPHIC>>END OF GRAPHIC>